1(202) 551-1820
matthewherrington@paulhastings.com


July 29, 2021                                                                               99343.00003


The Honorable Brian M. Cogan
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

Re:     United States v. Al Malik Alshahhi, et al., 21-CR-371 (BMC)(TAM)

Dear Judge Cogan:

I am counsel for Thomas J. Barrack, Jr., a defendant in the above-captioned matter. As set forth in
Attachment A to the Order Setting Conditions of Release for Mr. Barrack (Dkt. 15), counsel for Mr.
Barrack was asked to provide copies of the bond and travel restrictions for Mr. Barrack to any air charter
companies that Mr. Barrack has engaged in the past three years. This letter is to inform the Court that
counsel has provided all such companies with the required information.

Sincerely,

/s/ Matthew J. Herrington

Matthew J. Herrington
of PAUL HASTINGS LLP

cc: Counsel for the United States (via ECF)
    Pretrial Services (via electronic mail)
